DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 05/27/2020.
Claims 1-15 are pending. 
Claim 1 is independent. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of copending Application No. 16/768,887 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation between claims are taught and claimed by claims in application 16768887.  The only slight difference is in present examining application where the limitation "wherein the first control unit includes a first wireless communication circuit for wireless communication with an external control device" is introduced and mentioned in each claim of the present application. To show the relationship see chart below for example claims 1-2 and claim 1 of application 16768887.
16/767,119
16768887
An automatic device comprising:
An automatic device comprising:
a support;

a first motor attached to the support;

a second motor attached to the support;

a first motor drive unit configured to drive the first motor;

a second motor drive unit configured to drive the second motor;

a first control unit configured to control the first motor drive unit; and

a second control unit configured to control the second motor drive unit,

“wherein the first control unit includes a first wireless communication circuit for wireless
communication with an external control device,” and

wherein the first control unit and the second control unit are communicably wired with
each other.


receives a command regarding the first motor and the second motor from the external
control device by wireless communication,
performs operation regarding the first motor according to the command, and”

transmits instruction information on the second motor based on the command to the
second control unit by wired communication, and

wherein the second control unit receives the instruction information on the second motor from the first control unit by wired communication, and

performs operation regarding the second motor according to the instruction information
on the second motor.


a first motor attached to the support;

a second motor attached to the support;

a first motor drive unit configured to drive the first motor;

a second motor drive unit configured to drive the second motor;

a first control unit configured to control the first motor drive unit; and

a second control unit configured to control the second motor drive unit,






wherein the first control unit and the second control unit are communicably wired with
each other,









wherein the first control unit transmits instruction information on the second motor to the second control unit by wired communication, and
wherein the second control unit receives the instruction information on the second motor
from the first control unit by wired communication, and 

performs operation regarding the second
motor according to the instruction information on the second motor.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugie et al. (US 2013/0285589) in view of Egawa Saku et al. (JP 2009-37424).

Re claim 1, Sugie teaches (Figures 1-5) an automatic device comprising:
a support (Fig. 1);
a first motor (20-1) attached to the support (Fig. 1; para 26);
a second motor (20-2) attached to the support (Fig. 1; para 26);
a first motor drive unit (30-1: 34 command follow-up control unit) configured to drive the first motor;
a second motor drive unit (30-2: 34 command follow-up control unit) configured to drive the second motor;
a first control unit (30-1) configured to control the first motor drive unit (para 26); and
a second control unit (30-2) configured to control the second motor drive unit (para 26),
wherein the first control unit includes a first wireless communication circuit (network 40; communication control unit 31) for wireless
communication with an external control device (10, upper-level control device; para 32), and

Egawa teaches (Figure 1) wherein the first control unit (112) and the second control unit (122) are communicably wired with each other (para 10; connected by wire).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to replace the system of Sugie with the system of Egawa to provide more stable and reliable communication.

Re claim 2, Sugie in view of Egawa teaches the automatic device according to claim 1, wherein the first control unit (see Sugie; 30-1) receives a command (see Sugie; para 29; position command) regarding the first motor (see Sugie; 20-1) and the second motor (see Sugie; 20-2) from the external control device (see Sugie; 10) by wireless communication (see Sugie; para 32), 
performs operation regarding the first motor according to the command (see Sugie; para 29 and 32), and
transmits instruction information on the second motor based on the command to the second control unit by wired communication (see Egawa; para 10), and
wherein the second control unit (see Sugie; 30-2) receives the instruction information on the second motor from the first control unit (see Sugie; 30-1; para 29) by wired communication (see Egawa; para 19 teaches the communication can be wired), and
performs operation regarding the second motor according to the instruction information
on the second motor (see Sugie; para 36).

Re claim 3, Sugie in view of Egawa teaches the automatic device according to claim 2,
wherein the first control unit (see Sugie; 30-1) 
(see Sugie; para 29; position command) for controlling driving of the first motor (see Sugie; 20-1) and driving of the second motor (see Sugie; 20-2) from the external control device (see Sugie; 10) by wireless communication (see Sugie; para 32),
creates a control plan for controlling driving of the first motor and driving of the second motor based on the control command (see Sugie; para 29 and 32),
controls the first motor drive unit according to the control plan (see Sugie; para 29 and 32), and
transmits control instruction information on control of driving of the second motor to the second control unit by wired communication (see Egawa; para 19 teaches the communication can be wired) according to the control plan, and
wherein the second control unit (see Sugie; 30-2)
receives the control instruction information (see Sugie; para 31) on control of driving of the second motor (see Sugie; 20-2) from the first control unit (see Sugie; 30-1) by wired communication (see Egawa; para 19 teaches the communication can be wired), and
controls the second motor drive unit according to the control instruction information on control of driving of the second motor (see Sugie; para 36).

Re claim 4, Sugie in view of Egawa teaches the automatic device according to claim 2,
wherein the first control unit (see Sugie; 30-1) 
receives a control command (see Sugie; para 29; position command) for controlling driving of the first motor (see Sugie; 20-1) and driving of the second motor (see Sugie; 20-2) from the external control device (see Sugie; 10) by wireless communication (see Sugie; para 32),
creates a first control plan for controlling driving of the first motor based on the control command (see Sugie; para 29 and 32),
(acceleration/deceleration command) for controlling driving of the second motor based on the control command (see Sugie; para 29 and 32),
controls the first motor drive unit (see Sugie; 30-1) in a first cycle according to the first control plan (see Sugie; para 33), and
transmits control instruction information (see Sugie; postion command and acceleration/deceleration command) indicating the control target value to the second control unit (see Sugie; 30-2) by wired communication (see Egawa; para 19 teaches the communication can be wired) in a second cycle that is longer than the first cycle (see Sugie; para 44-45), and
wherein the second control unit (see Sugie; 30-2)
receives the control instruction information (see Sugie; para 29; position command) from the first control unit by wired communication (see Egawa; para 19 teaches the communication can be wired),
creates a second control plan for controlling driving of the second motor (see Sugie; para 29 and 32) based on the control target value indicated in the control instruction information (see Sugie; para 29 and 32), and
controls the second motor drive unit in the first cycle according to the second control plan (see Sugie; para 36).

Re claim 5, Sugie in view of Egawa teaches the automatic device according to claim 2,
wherein the first control unit (see Sugie; 30-1)
receives a measurement command regarding measurement of condition of the first motor and the second motor (see Sugie; para 29 and 32) from the external control device (see Sugie; 10) by wireless communication (see Egawa; para 19 teaches the communication can be wired),
measures the condition of the first motor according to the measurement command (see Sugie; para 29 and 32), and
(see Sugie; para 29 and 32) on the second motor to the second control unit by wired communication (see Egawa; para 19 teaches the communication can be wired), and
wherein the second control unit (see Sugie; 30-2)
receives the measurement instruction information (see Sugie; para 29 and 32) on the second motor from the first control unit by wired communication (see Egawa; para 19 teaches the communication can be wired), and
measures the condition of the second motor according to the measurement instruction information on the second motor (see Sugie; para 36).

Re claim 6, Sugie in view of Egawa teaches the automatic device according to claim 5,
wherein the second control unit reports the condition of the second motor measured by the second control unit to the first control unit by wired communication (see Sugie; para 29 and 32), and
wherein the first control unit reports the condition of the second motor reported from the second control unit and the condition of the first motor measured by the first control unit to the external control device (see Sugie; 10) by wireless communication (network 40; communication control unit 31).

Re claim 7, Sugie in view of Egawa teaches the automatic device according to claim 6,
wherein the second control unit periodically measures the condition of the second motor,
and periodically reports the condition of the second motor measured by the second control unit to the first control unit by wired communication (see Sugie; para 29 and 32), and
wherein the first control unit periodically measures the condition of the first motor (see Sugie; para 29 and 32), and
periodically reports the condition of the second motor reported from the second control unit and
(see Sugie; para 29 and 32).

Re claim 8, Sugie in view of Egawa teaches the automatic device according to claim 1, wherein the second control unit (see Sugie; 30-2) includes a second wireless communication circuit (see Sugie; unit 31 of 20-2) configured to wirelessly communicate with the external control device (10; network 40; communication control unit 31).

Re claim 9, Sugie in view of Egawa teaches the automatic device according to claim 5,
wherein the second control unit (see Sugie; 30-2) includes a second wireless communication circuit (see Sugie; unit 31 of 20-2) configured to wirelessly communicate with the external control device (10; network 40; communication control unit 31),
wherein the first control unit (see Sugie; 30-1) reports the condition of the first motor measured by the first control unit to the second control unit by wired communication (see Egawa; para 19 teaches the communication can be wired), and
wherein the second control unit reports the condition of the first motor reported from the first control unit (see Sugie; para 29 and 32) and the condition of the second motor measured by the second control unit to the external control device by wireless communication (see Sugie; network 40; communication control unit 31 para 29 and 32).

Re claim 10, Sugie in view of Egawa teaches the automatic device according to claim 9,
wherein the first control unit (see Sugie; 30-1) periodically measures the condition of the first motor (see Sugie; 20-1; para 29), and
(see Sugie; para 29 and 32), and
wherein the second control unit (see Sugie; 30-2) periodically measures the condition of the second motor (see Sugie; para 29),
and periodically reports the condition of the first motor reported from the first control unit and
the condition of the second motor (see Sugie; 20-2) measured by the second control unit (see Sugie; para 36) to the external control device (see Sugie; 10) by wireless communication (see Sugie; network 40; communication control unit 31 para 29 and 32).

Re claim 12, Sugie in view of Egawa teaches a communication system comprising:
the automatic device according to claim 1 (see Sugie; Fig. 1); and
the external control device (see Sugie; Fig. 1; 10).

Re claim 13, Sugie in view of Egawa teaches a communication system comprising:
the automatic device according to claim 3 (see Sugie; Fig. 1), and
the external control device (see Sugie; 10),
wherein the external control device determines a target achievement time (see Sugie; acceleration/deceleration-time adjustment) for driving the first motor and the second motor according to wireless propagation delay between the external control device and the first wireless communication circuit (see Sugie; para 44) so that the target achievement time becomes longer as the wireless propagation delay increases (see Sugie; para 44), and causes the control command to include information indicating the target achievement time (see Sugie; para 44).

Re claim 14, Sugie in view of Egawa teaches a communication system comprising:
(see Sugie; Fig. 1); and
the external control device (see Sugie; 10),
wherein the external control device causes the control command to include information indicating target achievement time (see Sugie; acceleration/deceleration-time adjustment) for driving the first motor and the second motor (see Sugie; para 44), and
repeatedly transmits the control command at intervals each of which is shorter than the target
achievement time (see Sugie; para 44).

Re claim 15, Sugie in view of Egawa teaches a communication system comprising:
the automatic device according to claim 5 (see Sugie; Fig. 1); and
the external control device (see Sugie; 10),
wherein the external control device causes the measurement command to include a cycle of measuring condition of each of the first motor and the second motor (see Sugie; para 44).



Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugie et al. (US 2013/0285589) in view of Egawa Saku et al. (JP 2009-37424) as applied to claim 1 above, and further in view of Niwa (US 2008/0223638).

Re claim 11, Sugie in view of Egawa teaches the automatic device according to claim 1,
but fails to explicitly teach wherein the support is a vehicle body, and the first motor and the second motor respectively rotate two wheels attached to the support.
(Figure 1) wherein the support is a vehicle body (vehicle body; para 41-44; discloses that the motors are connected to the vehicle body), and the first motor (105) and the second motor (108) respectively rotate two wheels (102) attached to the support (Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Sugie with the system of Egawa further with the system of Niwa to provide a compact driving wheel structure (see Niwa; para 11).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BRADLEY R BROWN/Examiner, Art Unit 2846         

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846